                       Case 2:18-cv-01344-JAS-BPV Document 67 Filed 11/26/18 Page 1 of 13


                   1 Eric M. Fraser, No. 027241
                     Colin M. Proksel, No. 034133
                   2 OSBORN MALEDON, P.A.
                     2929 N. Central Avenue, Suite 2100
                   3 Phoenix, Arizona 85012-2793
                     (602) 640-9000
                   4 efraser@omlaw.com
                     cproksel@omlaw.com
                   5
                   6
                   7   Perry J. Viscounty, admitted pro hac vice   Matthew J. Moore, admitted pro hac vice
                       Amit Makker, admitted pro hac vice          LATHAM & WATKINS LLP
                   8   LATHAM & WATKINS LLP                        555 Eleventh Street, NW Suite 1000
                       505 Montgomery Street, Suite 2000           Washington, DC 20004-1304
                   9   San Francisco, California 94111-6538        (202) 637-2200
                       (415) 391-0600                              matthew.moore@lw.com
              10       perry.viscounty@lw.com
                       amit.makker@lw.com
              11       Clement J. Naples, admitted pro hac vice
              12       LATHAM & WATKINS LLP
                       885 Third Avenue
              13       New York, NY 10022-4834
                       (212) 906-1200
              14       clement.naples@lw.com

              15       Attorneys for Defendant Tesla, Inc.
              16
                                           IN THE UNITED STATES DISTRICT COURT
              17
                                                 FOR THE DISTRICT OF ARIZONA
              18
              19
                        Nikola Corporation, a Delaware             No. CV-18-1344-PHX-JAS-BPV
              20        corporation,
              21                                                   TESLA, INC.’S RESPONSE TO
                                            Plaintiff,             NIKOLA CORPORATION’S
              22                                                   OBJECTION TO REPORT AND
                        vs.                                        RECOMMENDATION TO
              23
                                                                   TRANSFER CASE TO THE
              24        Tesla, Inc., a Delaware corporation,       NORTHERN DISTRICT OF
                                                                   CALIFORNIA
              25                            Defendant.
              26
              27
              28

ATTORNEYS AT LAW
 SAN FRANCISCO
                       Case 2:18-cv-01344-JAS-BPV Document 67 Filed 11/26/18 Page 2 of 13


                   1          Tesla, Inc. (“Tesla”) respectfully requests that the Court adopt Magistrate Judge
                   2   Velasco’s Report and Recommendation (“R&R”) finding in favor of transferring this
                   3   action to the Northern District of California pursuant to 28 U.S.C. § 1404(a).1
                   4   I.     INTRODUCTION
                   5          Magistrate Judge Velasco found in his R&R that every convenience factor either
                   6   weighs in favor of transferring this action to the Northern District of California or is
                   7   neutral. Nikola Corporation’s (“Nikola”) Objection fails to identify any clear factual
                   8   error or any finding that is contrary to law in Judge Velasco’s analysis. Accordingly, this
                   9   Court should adopt Judge Velasco’s conclusions.
              10              Tesla has made a strong showing of inconvenience, and Nikola’s Objection fails to
              11       present any reason to upset Judge Velasco’s R&R.             Nikola has made no credible
              12       challenge to Judge Velasco’s findings that (1) this venue has no connection with the
              13       underlying facts in this matter; (2) the Northern District of California has a stronger
              14       interest in these proceedings than this District; (3) Tesla’s minimal contacts with Arizona
              15       are unrelated to its semi-truck—the subject of this action (the “Tesla Semi”); (4) transfer
              16       would substantially increase convenience to Tesla; (5) the convenience of witnesses (both
              17       party and nonparty) favors transfer to the Northern District of California; and (6) the cost
              18       of litigation and the access to sources of proof weigh in favor of transfer. Nikola has not
              19       shown that Judge Velasco’s findings are clearly erroneous or contrary to law.
              20              Thus, Tesla respectfully requests that the Court adopt Judge Velasco’s R&R and
              21       issue an order transferring this matter to the Northern District of California.
              22       II.    BACKGROUND2
              23              Tesla designs, manufactures, and sells all-electric vehicles and is headquartered in
              24       Northern California, in the city of Palo Alto. On May 1, 2018, Nikola filed suit against
              25
              26       1
                   As explained in limited Objection (Dkt. No. 65), Tesla also requests that this Court
                 transfer (rather than declare moot) Tesla’s pending Motion to Dismiss (Dkt. No. 26).
              27
                 2
                   Tesla incorporates by reference its factual background set out in its opening motion and
              28 reply (Dkt. Nos. 44 and 52).
                                                                      1
ATTORNEYS AT LAW
 SAN FRANCISCO
                       Case 2:18-cv-01344-JAS-BPV Document 67 Filed 11/26/18 Page 3 of 13


                   1   Tesla alleging that the Tesla Semi infringed three of Nikola’s design patents directed to
                   2   different aspects of a semi-truck design. At the time of suit, Nikola was headquartered in
                   3   Salt Lake City, Utah. Since then, Nikola has started to move its headquarters to Arizona,
                   4   and has thrice amended its complaint to add new theories of liability (utility patent and
                   5   trade dress infringement) and allege new contacts with this District.
                   6          On September 12, 2018, Tesla moved to transfer this matter to the Northern
                   7   District of California. (Dkt. No. 44, “Def’s Mot.”) During pendency of that motion, this
                   8   matter was reassigned to this Court and Magistrate Judge Velasco. (Dkt. No. 59.) On
                   9   October 29, 2018, Judge Velasco issued the R&R recommending the District Court
              10       transfer this matter to the Northern District of California on the grounds that every
              11       convenience factor either favored transfer or was neutral. On November 13, 2018,
              12       Nikola objected to Judge Velasco’s R&R. Tesla responds in support of Judge Velasco’s
              13       conclusion that Tesla made a strong showing that transfer is warranted.
              14       III.   STANDARD OF REVIEW
              15              A district court exercises review over a magistrate judge’s determinations pursuant
              16       to 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72. As a non-dispositive
              17       motion, a district court may modify or set aside a magistrate judge’s recommendation to
              18       transfer venue under 28 U.S.C. § 1404(a) only to the extent it is clearly erroneous or is
              19       contrary to law. Fed. R. Civ. P. 72(a); Bhd. of Locomotive Eng’rs & Trainmen v. Union
              20       Pac. R.R. Co., No. CV10-1366-SU, 2011 WL 1706216, at *3 (D. Or. May 5, 2011)
              21       (“Transfer of venue is a non-dispositive matter and the standard for review for the
              22       magistrate judge’s findings is clear error.” (citing Paoa v. Marati, No. 07-003709
              23       JMS/LEK, 2007 WL 4563938, at *2 (D. Haw. Dec. 28, 2007))); see also Gomes v. Silver
              24       State Mortgage, No. C 09-2340 RS, 2009 WL 10674100, at *2 (N.D. Cal. July 28, 2009)
              25 (“[M]otions to transfer are non-dispositive and within the powers accorded magistrate
              26
              27
              28
                                                                     2
ATTORNEYS AT LAW
 SAN FRANCISCO
                       Case 2:18-cv-01344-JAS-BPV Document 67 Filed 11/26/18 Page 4 of 13


                   1   judges.”); Wash. Pub. Utils. Grp. v. U.S. Dist. Court for W. Dist. of Wash., 843 F.2d 319,
                   2 325 (9th Cir. 1987) (granting transfer under § 1404(a) is not a final judgment).3
                   3          Under the clearly erroneous standard, a district court “must accept the lower
                   4 court’s ruling unless, after reviewing the entire record, [it is] ‘left with the definite and
                   5 firm conviction that a mistake has been committed.’” U.S. v. Silverman, 861 F.2d 571,
                   6 576–77 (9th Cir. 1988) (quoting U.S. v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)).
                   7 The district court cannot reach such a firm conviction if the magistrate judge’s
                   8 “determinations are plausible in light of the record viewed in its entirety.” Newby v. F/V
                   9 Kristen Gail, 937 F.2d 1439, 1441 (9th Cir. 1991) (internal quotation marks and citation
              10 omitted). A ruling can only be considered contrary to law if the applicable law is
              11 misinterpreted or misapplied. Morgal v. Maricopa Cty. Bd. of Supervisors, 284 F.R.D.
              12 452, 459 (D. Ariz. 2012). However, the “reviewing court may not simply substitute its
              13 judgment” for that of the magistrate judge. Grimes v. City & Cty. of S.F., 951 F.2d 236,
              14       241 (9th Cir. 1991).
              15       IV.    ARGUMENT
                              A.  Judge Velasco Did Not Clearly Err in Recommending Transfer Based
              16
                                  on Convenience and Fairness
              17              In considering a motion to transfer venue under § 1404(a), there are two primary
              18       considerations both subject to the broad discretion of the Magistrate Judge and this Court:
              19       (1) the convenience of the parties and witnesses, and (2) the interest of justice. 28 U.S.C.
              20       § 1404(a); Commodity Future Trading Comm’n v. Savage, 611 F.2d 270, 278–79 (9th
              21       Cir. 1979). Nikola essentially asks this Court to redo Judge Velasco’s analysis in full.
              22       But Judge Velasco correctly reached the conclusion that Tesla made a strong showing
              23
              24
                       3
                   In the R&R, Judge Velasco noted that any objections should be made in accordance
              25 with Fed. R. Civ. P. 72(b). (R&R at 9.) But such written objections (and any de novo
                 review of those objections) only apply to “Dispositive Motions and Prisoner Petitions.”
              26 Fed. R. Civ. P. 72(b); 28 U.S.C. § 636(b)(1)(B). Here, a grant of a motion to transfer
                 venue is considered non-dispositive and is thus governed by Fed. R. Civ. P. 72(a) and 28
              27 U.S.C. § 636(b)(1)(A), which apply the clearly erroneous and contrary to law standard of
                 review. Even if reviewed de novo, however, the Court should reach the same conclusion
              28 as Judge Velasco and transfer this matter to the Northern District of California.
                                                                     3
ATTORNEYS AT LAW
 SAN FRANCISCO
                       Case 2:18-cv-01344-JAS-BPV Document 67 Filed 11/26/18 Page 5 of 13


                   1   favoring transfer of this matter to the Northern District of California based on the
                   2   convenience and fairness factors. Nothing in Nikola’s Objection to the R&R credibly
                   3   undermines Judge Velasco’s factual or legal conclusions.
                   4          First, Judge Velasco found that the convenience of the witnesses, both party and
                   5   nonparty, favors transfer to the Northern District of California.       (R&R at 7–8.)
                   6   Specifically, Judge Velasco concluded that transfer is warranted by relying on the
                   7   locations of five party witnesses Tesla explicitly identified in its motion and
                   8   accompanying declaration, the recognition that there may be many more witnesses from
                   9   Tesla that would need to be called to testify, and because in-person testimony is
              10       preferred. (R&R at 8.) Tesla also established (and Judge Velasco agreed) that it would
              11       be more convenient for its Southern California-based witnesses to attend any potential
              12       hearings in the Northern District of California. (Id.) Judge Velasco further found that
              13       Nikola “fail[ed] to allege how many of [its] employees may be called to testify.” (Id. at
              14       7.) Judge Velasco thus concluded that, “[g]iven the number of witnesses alleged in the
              15       pleadings, conducting proceedings in Arizona would cause more witnesses to be beyond
              16       this Court’s subpoena power and would likely require more witnesses to testify
              17       remotely.” (Id. at 8.)
              18              Nikola has failed to show that any of Judge Velasco’s findings, or his ultimate
              19       conclusion that this factor weighs in favor of transfer, are clearly erroneous. Indeed,
              20       Nikola does not even argue that this factor—the most important factor in the transfer
              21       analysis—should weigh against transfer at all, merely positing that Judge Velasco should
              22       have found it to be neutral. (Pl.’s Objection at 9.) See also Gomez v. Wells Fargo Bank,
              23       NA, No. CV-09-00181, 2009 WL 1936790, at *2 (D. Ariz. July 2, 2009) (“The
              24       convenience of witnesses is said to be the most important factor in passing on a transfer
              25       motion.”); Reaves v. Cable One, Inc., No. , 2011 WL 5331695, at * 4 (D. Ariz. Nov. 7,
              26       2011) (“The convenience of the forum to party and non-party witnesses is the ‘most
              27       critical factor to review.’” (quoting Int’l Comfort Prods., Inc. v. Hanover House, 739 F.
              28       Supp. 503, 507 (D. Ariz. 1989))). In short, Nikola asks the Court to ignore Judge
                                                                    4
ATTORNEYS AT LAW
 SAN FRANCISCO
                       Case 2:18-cv-01344-JAS-BPV Document 67 Filed 11/26/18 Page 6 of 13


                   1   Velasco’s findings without providing any basis to do so. See Grimes, 951 F.2d at 241
                   2   (recognizing that under the clear error and contrary to law standard, the district court
                   3   cannot simply “substitute its judgment” for the magistrate’s determinations).           Judge
                   4   Velasco’s findings regarding witness convenience are not clearly erroneous, and this
                   5   factor supports transfer.
                   6          Second, Judge Velasco found that access to sources of proof favored transfer.
                   7   (R&R at 6–7.) Here, again, Nikola fails to show any error in Judge Velasco’s findings.
                   8   Judge Velasco found that, contrary to Nikola’s argument, examination of “both vehicles”
                   9   (Pl.’s Objection at 7) will not be necessary, and Tesla’s transfer motion correctly
              10       established that “in patent litigation, the court compares the infringing product with the
              11       patented design . . . . Therefore, it is far more likely that the litigating court will require
              12       Tesla to provide its semi-truck than Nikola.” (R&R at 6–7.) Similarly, Judge Velasco
              13       found that in patent litigation “the bulk of the relevant evidence usually comes from the
              14       accused infringer,” (here, Tesla) and thus “the place where the defendant’s documents are
              15       kept weighs in favor of transfer to that location.” (Id. at 6 (quoting In re Genentech, Inc.,
              16       566 F.3d 1338, 1345 (Fed. Cir. 2009) (internal quotations and citation omitted)).) Nikola
              17       has presented nothing to call Judge Velasco’s recommendations into question.4
              18              Third, for the same reasons supporting that the location of sources of proof favor
              19 transfer, Judge Velasco also found that litigation in the Northern District of California
              20 would be less costly to the parties. (R&R at 6–7.) In its Objection, Nikola largely
              21       repeats the same arguments it made in its underlying briefing, including its argument that
              22       it would not be legal error to compare Nikola’s prototype truck with the Tesla Semi.
              23
                       4
              24         Nikola contends for the first time in its Objection that use of physical “design boards” in
                       the development process somehow undermines Judge Velasco’s findings on this factor.
              25       (Pl.’s Objection at 9.) Certainly no Tesla design boards are located in Arizona and, in
                       any event, Nikola provides no reason why its design boards are relevant or why
              26       photographs of any such boards would not be sufficient. Moreover, because this Court’s
                       review is based on the record before Judge Velasco when he made his determination,
              27       Nikola cannot now make new arguments in support of its position that were not
                       previously raised. See Wilson v. C.I.R., 705 F.3d 980, 1005 (9th Cir. 2013) (citing U.S. v.
              28       Raddatz, 447 U.S. 667, 674 (1980)).
                                                                       5
ATTORNEYS AT LAW
 SAN FRANCISCO
                       Case 2:18-cv-01344-JAS-BPV Document 67 Filed 11/26/18 Page 7 of 13


                   1   However, as discussed above, Tesla established in its opening motion and Judge Velasco
                   2   found that inspection of the Tesla Semi was more likely than the Nikola prototype.
                   3   Further, Nikola’s Objection ignores that Tesla argued that the Tesla Semi does not
                   4   infringe the three design patents—a defense that exclusively focuses on comparing the
                   5   patented design to the accused product. Nikola also argues for the first time and without
                   6   supporting evidence that because Tesla’s defenses focus on Nikola’s conduct, the
                   7   relevant evidence “will be evenly split between the two parties,” but provides no basis for
                   8   finding that amount of documents produced by the parties would become even. (Pl.’s
                   9   Objection at 7.) This newly raised argument should not be considered since Nikola failed
              10       to raise it in the underlying briefing, see Wilson, 705 F.3d at 1005, and even if
              11       considered, would fall far short of establishing clear error by Judge Velasco.
              12              Fourth, Judge Velasco found that California had a “far greater interest in the
              13       outcome of these proceedings because the alleged infringement occurred there.” (R&R at
              14       5 (emphasis added) (citing Carijano v. Occidental Petroleum Corp., 643 F.3d 1216,
              15       1232–33 (9th Cir. 2011)).) Nikola does not contest California’s far greater interest in this
              16       dispute but claims, without basis, that Nikola will be harmed by a new schedule in the
              17       Northern District of California. (Pl.’s Objection at 10.) Nikola has failed to show any
              18       error in Judge Velasco’s analysis of this factor.
              19              B.     Judge Velasco Did Not Clearly Err or Act Contrary to Law in
              20                     Affording Little Weight to Nikola’s Choice of Forum

              21              Ignoring Judge Velasco’s findings that demonstrate that transfer is proper,

              22       Nikola’s Objection instead primarily contends that Judge Velasco erred in considering

              23       Nikola’s contacts with Arizona at the time suit was instituted. Nikola further argues that

              24       Judge Velasco erred in not accounting for additional facts outside the pleadings. Nikola

              25       misrepresents Judge Velasco’s R&R and the relevant law.

              26              Determining a party’s contacts with a particular forum for the purposes of venue is

              27       decided based on the facts available when the case was filed. Technograph Printed

              28       Circuits, Ltd. v. Packard Bell Elecs. Corp., 290 F. Supp. 308, 326 (C.D. Cal 1968)
                                                                      6
ATTORNEYS AT LAW
 SAN FRANCISCO
                       Case 2:18-cv-01344-JAS-BPV Document 67 Filed 11/26/18 Page 8 of 13


                   1   (“[V]enue, i.e., where (the action) might have been brought, is to be determined as of the
                   2   time of the filing of the actions” (internal quotation marks omitted)); Clark v. Sprint
                   3   Spectrum L.P., No. C 10-03625 SI, 2010 WL 5173872, at *2 n.1 (N.D. Cal. Dec. 15,
                   4   2010) (granting a motion to transfer venue under 28 U.S.C. § 1404(a), recognizing that
                   5   “[f]or the purpose of venue, however, residence is determined at the time the action is
                   6   filed” when assessing a party’s contacts with a specific forum); see also Greene v. Sha-
                   7   Na-Na, 637 F. Supp. 591, 600 (D. Conn. 1986) (citing cases). Contrary to Nikola’s
                   8   claim, Judge Velasco properly applied this rule to find Nikola had only minimal contacts
                   9   with this District, and his reliance on Ventress v. Japan Airlines for this same proposition
              10       is not improper. 486 F.3d 1111, 1118 (9th Cir. 2007). In Ventress, the district court
              11       evaluated the “the facts alleged in the complaint” and concluded that transfer was proper.
              12       Id. at 1118–19. The Ninth Circuit affirmed, finding the district court was within its
              13       discretion to disregard facts developed after the transfer order was issued. Id. While the
              14       court did not explicitly state that the venue analysis regarding a party’s contacts to a
              15       forum is based on the facts existing when suit was instituted, Ventress is consistent with
              16       the bevy of district court opinions that have said so and confirms that it is appropriate for
              17       a district court to base its venue analysis on “the facts alleged in the complaint.” See id.5
              18              Nikola cites two cases that are not applicable here for the proposition that facts
              19       occurring after the filing the complaint are relevant to the venue analysis.            (Pl.’s
              20       Objection at 4.) First, Nikola relies on a Third Circuit case, In re Fine Paper Antitrust
              21       Litigation, 685 F.2d 810, 819 (3d Cir. 1982). But in that case, the district court was
              22       addressing venue after certain defendants (who would have otherwise made transfer of
              23       venue improper) dropped out of the litigation and could no longer object to transfer. Id.
              24       (recognizing that “a party’s settlement of his portion of the action cures any objection to
              25
                       5
                   Nikola also challenges Judge Velasco reliance on the Federal Circuit’s decision in In re
              26 EMC Corp. which relayed the proposition that “[m]otions to transfer venue are to be
                 decided based on ‘the situation which existed when suit was instituted.’” 501 F. App’x
              27 973, 976 (Fed. Cir. 2013) (quoting Hoffman v. Blaski, 363 U.S. 335, 343 (1960)). Aside
                 from labeling the quotation as dictum, Nikola provides no reason why this Court should
              28 simply ignore the Federal Circuit’s express statement of this general legal principle.
                                                                      7
ATTORNEYS AT LAW
 SAN FRANCISCO
                       Case 2:18-cv-01344-JAS-BPV Document 67 Filed 11/26/18 Page 9 of 13


                   1   venue in the transferee district with respect to that party”). Here, Nikola and Tesla were
                   2   the only two parties to this litigation at the time of filing and remain so now. Second,
                   3   Nikola relies on Qurio Holdings, Inc. v. DISH Network Corp., an inapposite, fact-specific
                   4   case involving a plaintiff’s motion to retransfer to a third district where suit had not
                   5   previously been brought after a prior transfer of the same matter from another district.
                   6   No. 2015 WL 4148962, at *3 (N.D. Cal. July 9, 2015). In retransfer cases, a court must
                   7   make a threshold determination whether there have been “changed circumstances” to
                   8   justify transfer and discourage forum shopping, necessitating review of facts after suit
                   9   had been instituted. Id. Not only is Qurio therefore inapplicable, that court denied
              10 retransfer even though the plaintiff had moved to change venue to its home forum.6
              11              Even taking into account the facts as pleaded in Nikola’s three subsequent
              12       amended complaints, a plaintiff’s contacts with a forum is only one factor in the transfer
              13       analysis and only goes to the weight given to a plaintiff’s choice of forum. Pac. Car &
              14       Foundry Co. v. Pence, 403 F.2d 949, 954 (9th Cir. 1968). It is just as crucial (if not more
              15       so) that the forum have some connection to operative facts underlying the dispute and
              16       some particular interest in the parties or the subject matter of the case. Id. (“If the
              17       operative facts have not occurred within the forum of original selection and that forum
              18       has no particular interest in the parties or the subject matter, the plaintiff’s choice of
              19       forum is entitled only to minimal consideration.”); Lou v. Belzberg, 834 F.2d 730, 739
              20       (9th Cir. 1987). Accordingly, even where a plaintiff’s principle place of business is
              21       found to be in its chosen forum, courts in this District have transferred matters to the
              22       venue where the operative facts occurred. See, e.g., Am. Sec. Ins. Co. v. Norcold, Inc.,
              23 No. 10-CV-954-PHX-GMS, 2010 WL 2991585, at *2 (D. Ariz. July 26, 2010).
              24              Here, Judge Velasco made a definitive finding that this District “has no connection
              25 with the underlying facts in this matter.” (R&R at 4.) Judge Velasco further found that
              26
                       6
                  Nikola’s third cited case, Davis v. MAHA Trading, Inc., No. 05-cv-0832-M, 2006 WL
              27 8437474, at *2 (N.D. Tex. Apr. 10, 2006), is inapposite because the court did not
                 consider an individual’s intent to relocate in its transfer analysis, and, further, was
              28 analyzed under a specific venue provision not applicable here.
                                                                     8
ATTORNEYS AT LAW
 SAN FRANCISCO
                       Case 2:18-cv-01344-JAS-BPV Document 67 Filed 11/26/18 Page 10 of 13


                   1    “none of the alleged events occurred in Arizona, and the injury is not to its residents,”
                   2    and thus transfer is proper while accounting for the possibility that future injury to Nikola
                   3    employees may occur. (Id. at 4–5.) These findings are reviewed for clear error; Nikola
                   4    has not identified any clear error in Judge Velasco’s findings on this issue or that Judge
                   5    Velasco failed to account for specific facts.7 Judge Velasco’s independent finding that
                   6 the operative facts as alleged by Nikola have little or no connection to this District thus
                   7 undercuts Nikola’s assertion that its choice of forum should control the transfer analysis.
                   8           In any event, Tesla addressed Nikola’s later-pleaded connections to Arizona
                   9 outlined in Nikola’s Second Amended Complaint, including the prospect of Nikola’s
              10 utility patent claim. (Def.’s Mot. at 7; Def.’s Reply at 2–3.) Tesla argued that these facts
              11 would not change the result of the venue analysis.8 (Def.’s Reply at 2–3.) Judge Velasco
              12 agreed and similarly reviewed Nikola’s Second Amended Complaint in reaching his
              13 conclusion that transfer is warranted. (See, e.g., R&R at 7 (considering the location of
              14 Nikola’s three potential witness outlined in its opposition to Tesla’s motion to transfer, as
              15 well as Nikola’s Second Amended Complaint that included potential witness and
              16 California-resident Markus Scholten).) Thus, to the extent that Nikola contends the
              17 Judge Velasco should have reviewed the facts developed after suit was instituted and as
              18 alleged in its Second Amended Complaint (or its Third Amended Complaint) and
              19
              20        7
                          Nikola asserts that “[a]ll harm caused by Tesla’s infringement of Nikola’s utility patent
              21        is in Arizona and has only been in Arizona.” (Pl.’s Objection at 5.) But Nikola has not
                        established any facts showing any harm (monetary or otherwise) as a result of its utility
              22        patent issued on September 18, 2018. Even in its Third Amended Complaint, Nikola
                        claims damages of $2 billion based on Tesla’s stock price increase on November 16,
              23        2017—months before Nikola claims it announced its intent to move to Arizona on
                        January 30, 2018. (Compare Third Am. Compl. ¶ 16, with Pl.’s Objection at 1.)
              24        Similarly, Nikola’s new trade dress claims do not affect the Magistrate’s factual analysis
                        of the location of infringement (i.e., in California and Utah) because Nikola alleges no
              25        new underlying facts on this count beyond an uncorroborated, anonymous statement from
                        “a former chief executive of a large trucking company” that allegedly owns dealerships in
                        Arizona, but also in California. (Third Am. Compl. ¶ 74.) This anonymous allegation
              26        (as recounted by Nikola) is not sufficient to reject Judge Velasco’s factual findings.
                        8
              27          Nikola filed its Second Amended Complaint hours before its opposition to Tesla’s
                        Motion to Transfer Venue. Nikola has since filed a Third Amended Complaint that was
              28        not before the Magistrate at the time of the R&R.
                                                                       9
ATTORNEYS AT LAW
 SAN FRANCISCO
                       Case 2:18-cv-01344-JAS-BPV Document 67 Filed 11/26/18 Page 11 of 13


                   1    accompanying exhibits, Judge Velasco did just that and nevertheless found transfer
                   2    appropriate.   As such, Nikola has no legal or factual grounds to challenge Judge
                   3    Velasco’s recommendation on that basis.
                   4           Further, despite Nikola’s claims, Judge Velasco did not confine his analysis to just
                   5    the facts as pleaded in the original complaint. (Pl.’s Objection at 4.) Indeed, the factual
                   6    basis for Tesla’s motion to transfer is a declaration from Tesla’s Staff Technical Program
                   7    Manager, Daniel Priestley, in the group involved with the Tesla Semi. Both Tesla’s
                   8    transfer motion and the Priestley Declaration are documents outside of the pleadings on
                   9    which Judge Velasco relied to reach his ultimate conclusion. Judge Velasco similarly
              10        considered Nikola’s declaration submitted with its opposition brief.            (R&R at 3
              11        (considering the Declaration of Britton Worthen).) Lastly, Nikola’s assertion that Judge
              12        Velasco did not consider Nikola’s intent to move to Phoenix is without merit. Judge
              13        Velasco accounted for Nikola’s changing residency.         For example, Judge Velasco
              14        recognized Nikola’s potential Arizona-based witnesses in determining witness
              15        availability. (R&R at 7–8.) This Court should reject Nikola’s arguments to the contrary.
              16               Based on this fulsome factual record, Judge Velasco did not clearly err or act
              17        contrary to law in recommending transfer to the Northern District of California.9 Upon
              18        review of the record, this Court cannot be left with a definite and firm conviction that
              19        Judge Velasco erred. The Court should grant Tesla’s motion to transfer.
              20        V.     CONCLUSION
              21               For the foregoing reasons, Tesla respectfully requests that the Court adopt Judge
              22        Velasco’s R&R to transfer this matter to the Northern District of California.
              23
              24
                        9
              25   Nikola also claims that companies that change location are somehow placed in an
                 untenable position of deciding between two different venues. (Pl.’s Objection at 5.)
              26 Nikola essentially asks Tesla to bear all the inconvenience of Nikola’s business choice to
                 change its headquarters location. This statement only underscores Nikola’s nascent ties
              27 to this District and supports finding that Tesla would be significantly more
                 inconvenienced by litigating this matter in this District than Nikola would be in litigating
              28 in the Northern District of California.
                                                                     10
ATTORNEYS AT LAW
 SAN FRANCISCO
                       Case 2:18-cv-01344-JAS-BPV Document 67 Filed 11/26/18 Page 12 of 13


                   1          DATED this 26th day of November, 2018.
                   2                                        OSBORN MALEDON, P.A.
                   3
                   4                                        By s/ Eric M. Fraser
                                                               Eric M. Fraser
                   5
                                                               Colin M. Proksel
                   6                                           2929 N. Central Avenue, Suite 2100
                                                               Phoenix, Arizona 85012-2793
                   7
                                                            LATHAM & WATKINS LLP
                   8                                        Perry J. Viscounty, admitted pro hac vice
                                                            Amit Makker, admitted pro hac vice
                   9                                        505 Montgomery Street, Suite 2000
                                                            San Francisco, California 94111-6538
              10
              11                                            Matthew J. Moore, admitted pro hac vice
                                                            555 Eleventh Street, NW Suite 1000
              12                                            Washington, DC 20004-1304
              13
                                                            Clement J. Naples, admitted pro hac vice
              14                                            885 Third Avenue
                                                            New York, NY 10022-4834
              15
              16                                            Attorneys for Defendant Tesla, Inc.

              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                11
ATTORNEYS AT LAW
 SAN FRANCISCO
                       Case 2:18-cv-01344-JAS-BPV Document 67 Filed 11/26/18 Page 13 of 13


                   1                                CERTIFICATE OF SERVICE
                   2          I hereby certify that on November 26, 2018, I electronically transmitted the
                   3    attached document(s) to the Clerk’s Office using the CM/ECF System for filing and
                   4    transmittal of a Notice of Electronic Filing to the parties who are CM/ECF registrants.
                   5
                                                                 s/ Brenda Wendt
                   6
                   7
                   8
                   9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                     12
ATTORNEYS AT LAW
 SAN FRANCISCO
